DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2010-060048, filed on March 17, 2010 has been provided.
Claim Status
Claims 6-9 are amended. Claims 1-5 and 10-13 are cancelled. Claims 6-9 are under examination.
Response to Arguments
Takamura in view of ASM and either one of Uehara and Miyakusu
Applicant’s arguments, see page 7 last paragraph, filed February 19, 2021, with respect to Takamura in view of ASM and either one of Uehara and Miyakusu have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues that the amended claims are directed to a hot-rolled martensitic stainless steel material whereas Takamura is directed to a stainless steel suitable for use as a casting (1:44-49) where all samples are casting materials (4:36-47).
	The structure implied by hot-rolling is a flat material such as a sheet, strip, or plate. In contrast a casting is in the shape of the final product. 
Tanaka and either one of Uehara and Miyakusu
Applicant's arguments filed February 19, 2021 with respect to Tanaka and either one of Uehara and Miyakusu have been fully considered but they are not persuasive.
	The applicant argues Tanaka produces a cold rolled strip (claim 1) such that a hot-rolled material is different from the subject matter of Tanaka.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Tanaka teaches hot rolling (7:43-68 and 8:1-14) as part of the process of forming the steel strip (4:11-14). 
	The limitation of the steel being “hot-rolled” is a product-by-process limitation. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. MPEP 2113(I). The limitation of the steel being “hot-rolled” has been considered and has been determined to limit the structure of the steel material to a strip. Sheet, or plate shape. Tanaka teaches a steel strip (abstract) manufacturing by rolling (3:55-68 and 4:1-10) such that the shape of the material in Tanaka satisfies that required by the claimed hot-rolling limitation.  
	The applicant argues the thickness of the cold rolled strip of Tanaka is 0.1 to 1.0 mm (8:17-19), which is very thin such that the impact value of the cold rolled strip cannot be measured and Tanaka cannot possibly fulfill the presently claimed feature of an impact value at -60°C of 35 J/cm2 and is different from the thickness of the present invention (i.e. 2.5 mm or more).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the thickness of the hot-rolled martensitic stainless steel material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Tanaka teaches “The hot rolled strip…is col[d] rolled to a desired thickness, which can be as thin as from about 0.1 mm to about 1.00 mm in cases wherein the product of the invention is intended to be used as a material for the fabrication of parts by electronic instruments and precisions machines by press-forming.” (8:17-22). Tanaka teaches a desired thickness, which is dependent on the intended use of the strip. Tanaka is not limited to this example and does not teach away from other thickness. “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. MPEP 2141.02(VI).
Impact value is a material property. One of ordinary skill in the art would understand how to manufacture a sheet or steel using the process of Tanaka to create a sample with a desired thickness for testing to determine the impact value. Evidence to the contrary has not been presented.
New Grounds
In light of claim amendment and upon further consideration, a new ground of rejection is made in view of Ericksson and either one of Uehara or Miyakusu.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US 4,824,491) in view of either one of Uehara (US 6,562,153) or Miyakusu (US 5,624,504).
Regarding claim 6, Tanaka teaches a dual phase stainless steel (1:9-17) strip (abstract) manufactured by hot-rolling (3:55-68, 4:1-10, 7:46-68, and 8:1-15) (i.e. a hot-rolled material) with a composition of C, Si, Mn, P, S, Ni, Cr, Mo, Cu, Ti, N, Al, O, Fe, impurities, ymax, and ypot that overlap with that instantly claimed (where in the ymax and ypot equations the lower limits for the elements taught as a maximum amount only were the smallest values presented in the example compositions; 5:3-68, 6:1-65, 7:20-42, and Tables 1, 3, 5, 7, 9, 11, and 13) that is a chromium stainless steel having a duplex structure consisting essentially of ferrite and martensite (3:46-54) with an amount of at least 10% by volume martensite (10:1-5) with examples including up to about 90% by volume martensite (i.e. a martensitic stainless steel having a structure comprising about 10 to 90% ferrite with a balance of martensite; 10:28-45, 11:7-9, 12:62-66, 14:27-33, and Figs. 1A, 3A, and 5A). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The instant specification recites that γmax is related to the fraction of austenite in a temperature of 900 to 1000°C, which impacts the final amount of ferrite phase ([0032]) and γpot is related to the martensite phase in a cast state and the austenite phase during hot working ([0034]). Since Tanaka teaches a martensite and ferrite stainless steel microstructure that reads on that instantly claimed (3:46-54, 10:1-5, 10:28-45, 11:7-9, 12:62-66, 14:27-33, and Figs. 1A, 3A, and 5A) it appears that γmax and γpot are also met by the teachings of Tanaka. 
Tanaka teaches up to 0.0050% of B (7:38) to improve the toughness (6:33-37), but is silent to the presence of 0.0001 to 0.0030% Mg.
Uehara teaches a martensitic steel (4:29-30) comprising not more than 0.10% of a total amount of B, Mg, and Ca to effectively enhance the hot workability (6:48-60) where in the examples 0.001, 0.002, or 0.003 wt% of only one of B, Mg, and Ca was added (Table 1 Steel Nos. 12-15). The amounts of one of B, Mg, and Ca added in the examples of Uehara (Uehara Table 1 Steel Nos. 12-15) also satisfy the teachings of up to 0.0050% B in Tanaka (Tanaka 6:33-37 and 7:37). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Tanaka to replace the B with Mg because B and Mg are art recognized equivalents that perform the same function of forming oxides or sulfides thereby reducing the amount of sulfur and oxygen segregated in the crystal grain boundaries to effectively enhance the hot workability (Uehara 6:48-60). It is prima facie obvious to substitute equivalents known for the same purpose. MEP 2144.06(II).
Alternatively, it would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 0.0001 to 0.0030% Mg in the composition of Tanaka because Mg forms oxides or sulfides thereby reducing the amount of sulfur and oxygen segregated in the crystal grain boundaries to effectively enhance the hot workability (Uehara 6:48-60). 
A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Tanaka teaches up to 0.10% of REM (7:40) and up to 0.20% Y (7:41) to enhance hot workability and oxidation resistance at a high temperature (6:41-51), but is silent to the presence of 0.0001 to 0.0030% Mg.
As an alternative to Uehara, Miyakusu teaches a stainless steel (1:8-13) comprising 20 to 95% by volume martensite and balance ferrite (3:13-18) with up to 0.20% REM and Y and up to 0.10% Mg where REM, Y, and Mg are all effective elements for improving hot workability and oxidation resistance (3:32-34 and 6:35-41).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Tanaka to include not more than up to 0.10% of Mg because it is art recognized equivalent to REM and Y that improves hot workability and oxidation resistance (Tanaka 6:41-51; Miyakusu 6:35-41). It is prima facie obvious to substitute equivalents known for the same purpose. MEP 2144.06(II). 
Alternatively, it would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 0.0001 to 0.0030% Mg in the composition of Tanaka because Mg improves hot workability and oxidation resistance (Miyakusu 6:35-41). 
A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element or Microstructure (units)
Instant Claim 6
Tanaka (7:20-42)
C (mass %)
0.003 to 0.03
Up to 0.10
Si (mass %)
0.01 to 1.0
Up to 2.0
Mn (mass %)
3.5 to 6.0
Up to 4.0
P (mass %)
0.05 or less
Up to 0.040
S (mass %)
0.003 or less
Up to 0.030
Ni (mass %)
1.0 to 3.0
Up to 4.0
Cr (mass %)
16 to 18
More than 14.0 to 20.0
Mo (mass %)
0 to 1.0
Up to 2.5
Cu (mass %)
0 to 2.0
Up to 4.0
Ti (mass %)
0 to 0.05
-
N (mass %)
0.05 or less
Up to 0.12
Al (mass %)
0.001 to 0.1
Up to 0.20
O (mass %)
0.005 or less
Up to 0.02
Mg (mass %)
0.0001 to 0.0030
-
Fe (mass %)
Remainder
Balance
Impurities
Inevitable
Unavoidable
C+N (mass %)
0.060 or less
Not less than 0.01 but not more than 0.20
Ferrite phase (area %)
6 to 15
See rejection
Residual austenite phase (area %)
0 to 20
-
Martensite phase (area %)
Remainder
See rejection
γmax
80 or more
0 to about 280
γpot
60 to 90
0 to about 295


Two examples of alloys that satisfy the instantly claimed composition and the teachings of Tanaka in view of either one Uehara or Miyakusu are seen in the below table. Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Ex.
C
N
Ni
Cu
Mn
Cr
Si
Mo
Ti
Al
γpot
γmax
1
0.01
0.05
3.0
0.04
3.5
18.0
1.0
0.5
0
0.05
78.2
89.5
2
0.03
0.02
1.6
0.8
4.0
17.0
0.5
0.6
0
0.01
64.2
81.2


The composition and structure of the steel of the prior art (Tanaka abstract, 1:9-17, 5:3-68, 6:1-65, 7:20-42, 10:1-5, 28-45, 11:7-9, 12:62-66, 14:27-33, Tables 1, 3, 5, 7, 9, 11, 13, Figs. 1A, 3A, 5A; Uehara 4:29-30, 6:33-37, 48-60, 7:37, Table 1; Miyakusu 1:813, 3:13-18, 32-34, 6:35-41) is substantially similar to that of the instantly claimed hot-rolled martensitic stainless steel. It appears that the properties of the prior art are substantially similar to those of the claimed product, including the claimed impact value at -60°C of 35 J/cm2 or more.
Regarding claim 7, Tanaka teaches 0.2% proof (i.e. yield strength) of 42.2 to 72.1 kgf/mm2 (about 414 to 707 MPa) (Tables 8, 10, 12, and 14). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 8, Tanaka teaches a dual phase stainless steel (1:9-17) strip (abstract) manufactured by hot-rolling (3:55-68, 4:1-10, 7:46-68, and 8:1-15) (i.e. a hot-rolled material) with a composition of C, Si, Mn, P, S, Ni, Cr, Mo, Cu, Ti, N, Al, O, Fe, impurities, ymax, and ypot that overlap with that instantly claimed (where in the ymax and y pot equations the lower limits for the elements only taught as a maximum amount were the smallest values presented example compositions; 5:3-68, 6:1-65, 7:20-42, and Tables 1, 3, 5, 7, 9, 11, and 13) that is a chromium stainless steel having a duplex structure consisting essentially of ferrite and martensite (3:46-54) with an amount of at least 10% by volume martensite (10:1-5) with examples including up to about 90% by volume martensite (i.e. 	a martensitic stainless steel having a structure comprising 6 to 15% of a ferrite phase, 0 to 20% of a residual austenite phase, with a remainder being martensite phase; 10:28-45, 11:7-9, 12:62-66, 14:27-33, and Figs. 1A, 3A, and 5A). Tanaka further teaches up to 0.0050% B and up to 0.10% REM (6:33-37 and 41-51 and 7:38 and 40). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The instant specification recites that γmax is related to the fraction of austenite in a temperature of 900 to 1000°C, which impacts the final amount of ferrite phase ([0032]) and γpot is related to the martensite phase in a cast state and the austenite phase during hot working ([0034]). Tanaka teaches a martensite and ferrite stainless steel microstructure that reads on that instantly claimed (3:46-54, 10:1-5, 10:28-45, 11:7-9, 12:62-66, 14:27-33, and Figs. 1A, 3A, and 5A) it appears that γmax and γpot are also met by the teachings of Tanaka. 
Tanaka teaches up to 0.20% of Y (7:40-41) to effectively enhancing hot workability and oxidation resistance at a high temperature (6:41-51), but is silent to the presence of 0.0001 to 0.0030% Mg.
Tanaka teaches up to 0.0050% of B (7:38) to improve the toughness (6:33-37), but is silent to the presence of 0.0001 to 0.0030% Mg.
Uehara teaches a martensitic steel (4:29-30) comprising not more than 0.10% of a total amount of B, Mg, and Ca to effectively enhance the hot workability (6:48-60) where in the examples 0.001, 0.002, or 0.003 wt% of only one of B, Mg, and Ca was added (Table 1 Steel Nos. 12-15). The amounts of one of B, Mg, and Ca added in the examples of Uehara (Uehara Table 1 Steel Nos. 12-15) also satisfy the teachings of up to 0.0050% B in Tanaka (Tanaka 6:33-37 and 7:37). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Tanaka to replace the B with Mg because B and Mg are art recognized equivalents that perform the same function of forming oxides or sulfides thereby reducing the amount of sulfur and oxygen segregated in the crystal grain boundaries to effectively enhance the hot workability (Uehara 6:48-60). It is prima facie obvious to substitute equivalents known for the same purpose. MEP 2144.06(II).
Alternatively, it would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 0.0001 to 0.0030% Mg in the composition of Tanaka because Mg forms oxides or sulfides thereby reducing the amount of sulfur and oxygen segregated in the crystal grain boundaries to effectively enhance the hot workability (Uehara 6:48-60). 
A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Tanaka teaches up to 0.10% of REM (7:40) and up to 0.20% Y (7:41) to enhance hot workability and oxidation resistance at a high temperature (6:41-51), but is silent to the presence of 0.0001 to 0.0030% Mg.
As an alternative to Uehara, Miyakusu teaches a stainless steel (1:8-13) comprising 20 to 95% by volume martensite and balance ferrite (3:13-18) with up to 0.20% REM and Y and up to 0.10% Mg where REM, Y, and Mg are all effective elements for improving hot workability and oxidation resistance (3:32-34 and 6:35-41).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Tanaka to include not more than up to 0.10% of Mg because it is art recognized equivalent to REM and Y that improves hot workability and oxidation resistance (Tanaka 6:41-51; Miyakusu 6:35-41). It is prima facie obvious to substitute equivalents known for the same purpose. MEP 2144.06(II).
Alternatively, it would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 0.0001 to 0.0030% Mg in the composition of Tanaka because Mg improves hot workability and oxidation resistance (Miyakusu 6:35-41). 
A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Two examples of alloys that satisfy the instantly claimed composition and the teachings of Tanaka are seen in the above table in the claim 6 rejection. Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. MPEP 2144.05(II)(A).
The composition and structure of the steel of the prior art (Tanaka abstract, 1:9-17, 5:3-68, 6:1-65, 7:20-42, 10:1-5, 28-45, 11:7-9, 12:62-66, 14:27-33, Tables 1, 3, 5, 7, 9, 11, 13, Figs. 1A, 3A, 5A; Uehara 4:29-30, 6:33-37, 48-60, 7:37, Table 1; Miyakusu 1:813, 3:13-18, 32-34, 6:35-41) is substantially similar to that of the instantly claimed hot-rolled martensitic stainless steel. It appears that the properties of the prior art are substantially similar to those of the claimed product, including the claimed impact value at -60°C of 35 J/cm2 or more.
Regarding claim 9, Tanaka teaches 0.2% proof (i.e. yield strength) of 42.2 to 72.1 kgf/mm2 (about 414 to 707 MPa) (Tables 8, 10, 12, and 14). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (US 5,047,096) in view of either one of Uehara (US 6,562153) and Miyakusu (US 5,624,504).
Regarding claims 6 and 8, Ericksson teaches a ferritic-martensitic stainless steel (1:6-10) manufactured by hot rolling (4:21-28) with a C, Si, Mn, Ni, Cr, Mo, N, and Fe content that overlap with that claimed (1:33-46) with a microstructure of 5 to 45% ferrite in which austenite is transformed to martensite to the highest possible degree for a substantial deformation hardening effect during cold working (i.e. a martensitic stainless steel material with a structure of 6 to 15% ferrite, 0 to 20% residual austenite, and remainder martensite) (1:49-62 and 2:5-10) such that it has high strength while maintaining good ductility (1:6-10). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Claim 6
Ericksson
C
0.003 to 0.03
Max 0.1
Si
0.01 to 1.0
0.1 – 1.5
Mn
3.5 to 6.0
Max 5
P
0.05 or less
-
S
0.003 or less
-
Ni
1.5 to 3.0
2 – 5 
Cr
16 to 18
17 – 22 
Mo
0 to 1.0
Max 2.0
Cu
0.2 to 2.0
-
Ti
0 to 0.05
-
N
0.05 or less
Max 0.2
Al
0.001 to 0.1
-
O
0.005 or less
-
Mg
0.0001 to 0.0030
-
Fe
Remainder
Remainder
C+N
0.060 or less
Max 0.3
gamma max
80 or more
0to about 314
gamma pot 
60 to 90
0 to about 377
Ferrite
6 – 15 
5 – 45 
Residual austenite
0 – 20 
-
Martensite
Remainder
Balance


Ericksson is silent to the presence of Cu, Al, and Mg.
Uehara teaches a martensitic steel (1:7-13) comprising preferably not more than 4.0% Cu (6:6-17), preferably not more than 0.05% Al (6:29-32), and not more than 0.10% Mg (6:48-60).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Ericksson to include not more than 4.0% Cu, not more than 0.05% Al, and not more than 0.10% Mg because Cu enhances cold workability and raises strength without deteriorating hot workability (Uehara 6:6-17), Al deoxidizes without making Al2O3 inclusions (Uehara 6:29-32), and Mg forms oxides or sulfide, reducing the amount of S and O segregated in crystal grain boundaries and enhancing hot workability, without decreasing cleanliness of the steel and deteriorating hot workability and cold workability (Uehara 6:48-60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Uehara, Miyakusu teaches a dual phase stainless steel with ferrite and martensite (1:8-14) of 20 to 95 vol% martensite (3:13-18) comprising up to 4.0% Cu (3:31, 4:60-67, 5:1-39), up to 0.20% Al (3:32-33, 6:25-31), and up to 0.10% Mg (3:34, 6:35-41).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel or Ericksson to include up to 4.0% Cu, up to 0.20% Al, and up to 0.10% Mg because Cu controls the strength and amount of martensite (Miyakusu 4:60-67, 5:1-39), Al deoxygenates the steel and reduces A2 inclusions without increasing surface defects (Miyakusu 6:25-31), and Mg improves hot workability and oxidation resistance without the effect saturating (Miyakusu 6:35-41). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The composition of Ericksson in view of either one of Uehara or Miyakusu results in γmax and γpot values that overlap with that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).  The instant specification recites that γmax is related to the fraction of austenite in a temperature of 900 to 1000°C, which impacts the final amount of ferrite phase ([0032]) and γpot is related to the martensite phase in a cast state and the austenite phase during hot working ([0034]). Since Ericksson teaches a ferritic-martensitic stainless steel microstructure that reads on that instantly claimed (1:49-62 and 2:5-10) it appears that γmax and γpot are also met by the teachings of Ericksson. 
Two examples of alloys that satisfy the instantly claimed composition and the teachings of Ericksson in view of either one of Uehara and Miyakusu are seen in the below table. Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Ex.
C
N
Ni
Cu
Mn
Cr
Si
Mo
Ti
Al
γpot
γmax
1
0.017
0.03
2.91
0.5
4.25
18
0.44
0
0
0.001
89
99
2
0.02
0.02
2.12
1.5
3.98
17
0.52
0.5
0
0.005
75
95


The composition and structure of the steel of the prior art (Ericksson 1:6-10, 33-46, 49-62, 2:5-10, 4:21-28; Uehara 1:7-13, 6:6-17, 29-32, 48-60; Miyakusu 1:8-14, 3:13-18, 31-34, 4:60-67, 5:1-39, 6:25-31, 35-41) is substantially similar to that of the instantly claimed hot-rolled martensitic stainless steel. It appears that the properties of the prior art are substantially similar to those of the claimed product, including the claimed impact value at -60°C of 35 J/cm2 or more.
Regarding claim 8, the above rejection of claims 6 and 8 is applied in combination with the below rejection to address the additional features of claim 8.
Ericksson is silent to the presence of one or more of Nb, V, W, Co, B, Ca, and REM as instantly claimed.
Uehara teaches Ti, Nb, V of not more than 0.2% total (6:37-47), 0.1 to 4.0 of (Mo+1/2W) (5:63-67, 6:1-5), and B, Mg, and Ca of not more than 0.10 (6:48-60).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Ericksson to include not more than 0.2% total of Ti, Nb, V, 0.1 to 4.0% of (Mo+1/2W), and not more than 0.10% of B, Mg, and Ca because Ti, V, and Nb form primary carbides that make crystal grains fine in size, enhancing hardness and ductility without nitride inclusions occurring that deteriorate fatigue strength and coarse primary carbides deteriorating cold workability (Uehara 6:37-47), Mo and W raise strength without deteriorating hot workability and cold workability (Uehara 5:63-67, 6:1-5), and B, Mg, and Ca form oxides or sulfides, reducing the amount of sulfur and oxygen segregated in the crystal grain boundaries and effectively enhancing hot workability without decreasing the index of cleanliness of the steel and deteriorating hot workability and cold workability (Uehara 6:48-60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Uehara, Miyakusu teaches B of 0.0050 to 0.0300% (5:62-67, 6:1-20), an upper limit of 0.20% for REM, and an upper limit of 0.10% for Ca (6:36-41).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Ericksson to include B, REM, and Ca as taught by Miyakusu because B effectively prevents edge cracking in the hot rolled steel strip (Miyakusu 5:62-67, 6:1-20) and REM and Ca improve hot workability and oxidation resistance (Miyakusu 6:35-41). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or line inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 7 and 9, Ericksson teaches examples with Rp0.05 (i.e. yield strength) at 33% deformation of 732-768 MPa(Table 6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that by the prior art. MPEP 2144.05(I).
In the event it is determined that the above teaching in Ericksson does not read on that claimed, then the below rationale is applied.
Ericksson teaches Rp0.2 in the annealed state of 400 to 480 MPa (Table 6) where the austenite is transformed to martensite during subsequent cold working (1:49-62), as the amount of deformation increases (i.e. the amount of austenite transformed into martensite increases) the Rp0.2 increases, and 33% deformation gives Rp0.2 of 946-987 MPa (Table 6). The yield strength is a result-effective variable that is dependent upon the amount of deformation and the final microstructure (i.e. the relative amounts of ferrite, residual austenite, and martensite transformed from the austenite) where Ericksson teaches a microstructure that reads on that claimed (1:49-62 and 2:5-10). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). 
Related Art
Miyakusu ‘550 (JP H11-152550 machine translation).
Miyakusu ‘550 teaches a stainless steel ([0001]) with a composition that overlaps with that claimed ([0006]-[0009], Tables 1 and 3) comprising about 15 to 35 vol% ferrite and 65 to 85% martensite ([0010]) where the examples include 0.42 to 0.60% Si (Tables 1 and 3). Miyakusu ‘550 teaches 0.3 to 5.0 of 1, 2, or more of Ni, Mn, and Cu ([0008]) where the examples include 1.91 to 2.11% Ni, 0.05 to 0.50% Cu, and 0.25 to 0.51% Mn (Tables 1 and 3). The Ni and Cu contents overlap with those claimed, but the Mn content is low such that is does not read on the 3.5 to 6.0% required by the claims. 

Claim 6
Miyakusu
C
0.003 to 0.03
0.01 to 0.15
Si
0.01 to 1.0
0.42 to 0.60
Mn
3.5 to 6.0
Ni+Mn+Cu: 0.3 to 5.0
P
0.05 or less
-
S
0.003 or less
-
Ni
1.5 to 3.0
See rejection
Cr
16 to 18
10.0 to 20.0
Mo
0 to 1.0
0.05 to 1.0
Cu
0.2 to 2.0
See rejection
Ti
0 to 0.05
-
N
0.05 or less
0.005 to 0.15
Al
0.001 to 0.1
0.005 to 0.20
O
0.005 or less
-
Mg
0.0001 to 0.0030
See rejection
One or more of:
Nb
V
W
Co
B
Ca
REM
-

-
0.005 to 0.20
-
-
0.001 to 0.05
-
0.01 to 0.20
Fe
Remainder
Balance
C+N
0.060 or less
.015 to 0.30
gamma max
80 or more

gamma pot 
60 to 90

Ferrite
6 – 15 
About 15 to 35
Residual austenite
0 – 20 
-
Martensite
Remainder
About 65 to 85



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735